Citation Nr: 0114234	
Decision Date: 05/21/01    Archive Date: 05/30/01

DOCKET NO.  95-20 612	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Detroit, 
Michigan


THE ISSUE

Whether the Board has appellate jurisdiction over the issue 
of entitlement to survivors' and dependents' educational 
assistance under 38 U.S.C.A., Chapter 35.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

Kieran R. McCormack, Associate Counsel



INTRODUCTION

The veteran served on active duty from October 1945 to 
September 1950.  He died on May [redacted], 1992, and the appellant 
is his widow.

This matter comes before the Board of Veterans' Appeals 
(Board) in connection with a rating decision issued in July 
1992 by the Detroit, Michigan, Regional Office (RO) of the 
Department of Veterans Affairs (VA).

This matter was previously before the Board in March 2000, at 
which time it was remanded for further development.


FINDINGS OF FACT

1.  By rating decision in July 1992, the RO denied a claim by 
the appellant for entitlement to service connection for the 
cause of the veteran's death; the RO noted in the rating 
decision that basic eligibility to Chapter 35 benefits was 
not established.  

2.  In July 1992, a communication was received from the 
appellant in which she indicated that she disagreed with the 
July 1992 denial of her claim; a statement of the case 
addressing the cause of death issue was furnished to the 
appellant in March 1995; a substantive appeal was received in 
June 1995.

3.  In August 1999, the RO issued a supplemental statement of 
the case which included the Chapter 35 issue as well as the 
cause of death issue; no communication regarding the Chapter 
35 issue was received until in December 1999.   

4.  In a March 2000 decision, the Board denied the appeal of 
the denial of entitlement to service connection for the cause 
of the veteran's death (including as a result of VA treatment 
under 38 U.S.C.A. § 1151) and also remanded the Chapter 35 
issue for RO consideration and notice to the appellant 
regarding whether a timely substantive appeal had been 
received to complete an appeal on the Chapter 35 issue.  


CONCLUSION OF LAW

The Board does not have appellate jurisdiction to review the 
appellant's claim of entitlement to survivors' and 
dependents' educational assistance under 38 U.S.C.A., Chapter 
35.  38 U.S.C.A. § 7105 (West 1991).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

On November 9, 2000, the President signed into law the 
Veterans Claims Assistance Act of 2000.  Veterans Claims 
Assistance Act of 2000, Pub. L. No. 106-475, 114 Stat. 2096 
(2000).  This newly enacted legislation provides, among other 
things, for notice and assistance to claimants under certain 
circumstances.  Where laws or regulations change after a 
claim has been filed or reopened and before the 
administrative or judicial process has been concluded, the 
version most favorable to the appellant will apply unless 
Congress provided otherwise or has permitted the Secretary of 
Veterans Affairs to do otherwise and the Secretary has done 
so.  Karnas v. Derwinski, 1 Vet. App. 308 (1991).

After reviewing the claims file, the Board finds that there 
has been substantial compliance with all notice and 
assistance provisions of the new legislation.  The issue 
currently under consideration has been addressed by the Board 
in its March 2000 remand as well as by the RO in July 2000 
supplemental statement of the case.  In those documents, the 
appellant and her representative have been furnished notice 
of the issue and applicable laws and regulations regarding 
appellate jurisdiction.  

Under the circumstances of this case where there has been 
substantial compliance with the Veterans Claims Assistance 
Act of 2000, a remand would serve no useful purpose.  See 
Soyini v. Derwinski, 1 Vet.App. 540, 546 (1991) (strict 
adherence to requirements in the law does not dictate an 
unquestioning, blind adherence in the face of overwhelming 
evidence in support of he result in a particular case; such 
adherence would result in unnecessarily imposing additional 
burdens on VA with no benefit flowing to the claimant).  

The veteran in this case died on May [redacted], 1992, and the 
appellant is his widow.  At the time of his death, service 
connection was in effect for disability of the right lower 
extremity and for low back disability with a combined 
service-connected disability rating of 40 percent.  The 
appellant filed a claim of entitlement to service connection 
for the cause of the veteran's death which was denied by the 
RO in a July 1992 rating decision.  The decision was 
subsequently appealed to the Board.  

The matter is now back before the Board after a March 2000 
Board decision raised the question of the timeliness of the 
substantive appeal on the issue of entitlement to Chapter 35 
benefits.  Significantly, the March 2000 Board decision also 
denied entitlement to service connection for the cause of the 
veteran's death, including as due to VA medical treatment 
under the provisions of 38 U.S.C.A. § 1151.  The March 2000 
decision also included a remand of the Chapter 35 issue to 
the RO with directions to issue a supplemental statement of 
the case on the question of whether a timely substantive 
appeal was received and to afford the appellant and her 
representative an opportunity to respond.  These actions were 
accomplished, and the matter is now again before the Board. 

Perfecting an appeal to the Board is part of a clear and 
unambiguous statutory and regulatory scheme which requires 
the filing of both a notice of disagreement and a substantive 
appeal.  Roy v. Brown, 5 Vet. App. 554, 556 (1993).  The law 
provides that an appeal is completed by filing a timely 
substantive appeal after the issuance of a statement of the 
case.  See 38 U.S.C.A. § 7105; 38 C.F.R. § 20.202.  A 
substantive appeal can be submitted on VA Form 9 ("Appeal to 
the Board of Veterans' Appeals") or on another writing 
identifying the issues appealed and the errors of fact or law 
claimed to have been made.  38 C.F.R. § 20.202.

To be considered timely, the substantive appeal must be filed 
within 60 days from the date that the RO mails the statement 
of the case to the appellant, or within the remainder (if 
any) of the one-year period from the date of mailing of 
notification of the determination being appealed, or, where 
applicable, within the extended time limits prescribed 
pursuant to a timely filed request for extension of time.  
38 C.F.R. §§ 20.302(b), 20.303.  Failure to submit a 
substantive appeal which is both timely and adequate results 
in a statutory bar to appealing that decision.  See Roy, 5 
Vet. App. at 556 (1993).

In reviewing the facts of this case, the Board must find that 
it does not at this time have appellate jurisdiction over any 
appeal on the underlying issue of entitlement to Chapter 35 
benefits.  The Board notes that entitlement to survivors' and 
dependents' educational assistance under 38 U.S.C.A., Chapter 
35 may be paid to a surviving spouse or child of a veteran 
who died of a service-connected disability.  38 U.S.C.A 
§ 3501; 38 C.F.R. § 3.807.  Therefore, the July 1992 denial 
of the cause of death claim carried with it an underlying 
denial of benefits under Chapter 35.  Although the original 
statement of the case issued in March 1995 only addressed the 
cause of death issue, it may be argued that the Chapter 35 
issue was therefore in appellate status in the sense that it 
was a sub-issue.  Under this approach, the Board's March 2000 
denial of the cause of death claim would also constitute a 
denial of Chapter 35 benefits, and thus there would be no 
Chapter 35 issue now before the Board. 

If the Chapter 35 issue is viewed as a question which is 
separate and apart from the cause of death issue, then the 
Board does not have appellate jurisdiction because of the 
failure to file a timely substantive appeal.  The August 1999 
supplemental statement of the case for the first time listed 
the Chapter 35 issue.  However, if this was the first time 
this issue was listed, then the appellant had 60 days in 
which to file a substantive appeal to complete an appeal on 
this issue.  No communication was received addressing the 
Chapter 35 issue until the appellant's representative listed 
the issue on argument submitted in December 1999.  

In a November 2000 communication, the appellant's 
representative correctly points out that under VA 
ADJUDICATION AND PROCEDURE MANUAL M21-1, Part VI, paragraph 
3.10, rating decisions adjudicating claims for service-
connected death benefits must also address eligibility to 
Chapter 35 benefits as an inferred issue.  In this case, the 
July 1992 rating decision correctly did so.  However, as the 
issue was an inferred issue, it would appear that the Board's 
March 2000 denial of entitlement to service connection for 
the cause of the veteran's death effectively denied Chapter 
35 benefits.  

At any rate, in either case the Board does not now have 
jurisdiction over the issue of entitlement to Chapter 35 
benefits.  Assuming the issue was in appellate status along 
with the cause of death claim as an inferred issue, then it 
became moot with the March 2000 Board denial of cause of 
death.  Assuming that the Chapter 35 issue was a separate 
issue which the RO apparently recognized in the August 1999 
supplemental statement of the case, then this issue is not in 
appellate status because a timely substantive appeal was not 
received.  Even if it is assumed for the sake of argument 
that the Chapter 35 issue is in appellate status, then a 
denial would be mandated in view of the March 2000 denial of 
the cause of death appeal. 


ORDER

The matter of the appellant's claim for entitlement to 
survivors' and dependents' educational assistance under 
38 U.S.C.A., Chapter 35 is dismissed.




		
	ALAN S. PEEVY
	Member, Board of Veterans' Appeals

 

